IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

STEVEN E. BEAVER,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-0340

FLORIDA DEPARTMENT OF
CORRECTIONS,

     Respondent.
___________________________/

Opinion filed May 7, 2015.

Petition for Writ of Mandamus -- Original Jurisdiction.

Steven E. Beaver, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Shirley W. Durham, Assistant Attorney
General, Tallahassee; Jennifer Parker, General Counsel, Department of Corrections,
Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED as moot. See Ward v. State, 770 So. 2d 206 (Fla. 1st DCA 2000)

(dismissing a petition for writ of mandamus as moot where the trial court had ruled on

the pleading pending below).

WOLF, THOMAS, and OSTERHAUS, JJ., CONCUR.